Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 2, drawn to a paper-feeding cutting machine having a synchronizing belt and gears.
II. Claim 3, drawn to a paper-feeding cutting machine having a lift motor and screw rod.
III. Claims 4 and 5, drawn to a paper-feeding cutting machine having a half-cutting cutter head and pinch roll cutter.
IV. Claim 6, drawn to a paper-feeding cutting machine having a marking assembly.
V. Claims 7-10, drawn to a paper-feeding cutting machine having suction device and paper-pressing member.
VI. Claims 11 and 12, drawn to a paper-feeding cutting machine having an air-blowing plate.
VII. Claims 13 and 14, drawn to a paper-feeding cutting machine having magnetically connected feeding/discharge baffles.
VIII. Claim 15, drawn to a paper-feeding cutting machine having a conveyor belt and detacheable frame.

3. 	Claim 1 will be examined with the election of any group. Claim 1 links the inventions of groups I-VIII. The restriction requirement of the linked inventions is subject to the nonallowance of the linking claim 1. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4. 	The inventions of groups I-VIII are related but separately usable as claimed. For example, the machine of group II could be used with a synchronizing chain instead of the synchronizing belt of group I. Conversely, the machine of group I may employ a hydraulic lift instead of the screw rod of group II. There is two-way patentable distinction between each group, and also each has a unique search and examination burden. See MPEP 806.05.

and there would be a serious burden if restriction were not required, due to the divergent searches involved, and the resultant divergent examination processes.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ken Peterson number is (571) 272-4512. The examiner can normally be reached on Monday-Thursday, 8PM to 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached at 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to 






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724